DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.  Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 6 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brust et al. (US 2017/0329933 A1) in view of Kim et al. (US 2018/0140900 A1) and Kang et al. (US 2019/0066832 A1).
Re claims 1, 10, 16:
1. A mobile device communicatively coupled to a wearable device worn by a user, the mobile device (Brust, Abstract; fig. 6A; [0038], “a wearable device 360 worn by the patient”) comprising: 
a memory to store a plurality of postoperative therapy plan calendar entries (Brust, [0052]; [0054], [0063], “a set of reminder times to perform particular exercises may be presented at three times (Morning, Afternoon, Evening) during weekdays (Monday-Friday), as indicated by a customizable weekday schedule 562; a set of reminder times to perform particular exercises may be presented at three times (Morning, Afternoon, Evening) during weekend days (Saturday-Sunday)”);
a display device (Brust, fig. 6A) configured to: 
present, on a user interface, a therapy calendar, the therapy calendar displaying at least a portion of the plurality of postoperative therapy plan calendar entries (Brust, figs. 5A - 5D; [0063], “a set of reminder times to perform particular exercises may be presented at three times (Morning, Afternoon, Evening) during weekend days (Saturday-Sunday), as indicated by a customizable weekend schedule 564”; [0137], “The reminder may include personalization-the reminder may be provided at the beginning of the next day, or at or around the time the designated time arrives”; [0172], “A reminder can take the form of a calendar reminder”; a reminder (a calendar reminder) can be presented to a user); and 
present, on the user interface, at least one question of a questionnaire (Brust, [0064]; [0092]; [0115] – [0116]; [0134]); and processing circuitry configured to: 
in response to receiving an answer to the at least one question, send a video of a postoperative therapy plan exercise to the display device (Brust, [0031], “applicable to other settings such as surgical rehabilitation”; [0040], “These initial inputs may include psychological profile questions, medical record information, and health status information (e.g., from the human 
receive a control command from the mobile device, the control command causing an action to be taken by the mobile device to control the video of the postoperative therapy plan exercise (Brust, [0066], “a user interface control 635 to start a physical therapy session for the particular physical therapy exercise 630”; [0070], “a selection option 694 to start the exercise repetitions”; [0075]; [0053], “FIG. 4C illustrates further features of an example graphical user interface 424 for selecting and editing a therapy activity script for a subject user ( e.g., a patient) … The graphical user interface 424 may present predefined playlists and scripts that may be selected, edited, deleted, and activated (e.g., with script control 470), such as for activating a first therapy exercise set 468 and second therapy exercise set 466”; “selection, start, selecting, editing, or script control” – control command); 
receive tracking information from the wearable device related to a user performance of the postoperative therapy plan exercise (Brust, fig. 6A; fig. 8); 
determine an exercise adherence metric from the tracking information, the exercise adherence metric including at least one of a number of repetitions, a duration, or a range of motion (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”); 
send exercise adherence metric to a server (Brust, fig. 8, “Wearable Device Input” (844 - “Device Input”) send to the server (860 – “Health Information System”); “Time, Frequency”; [0098], “repetitions”; [0043], “duration”); 
receive an updated therapy calendar entry from the server including a modification to a future adherence metric on the therapy calendar (Brust, [0043], “the suggestion engine 204 … determining the type, duration, timing, and other attributes of suggested therapy activities”; collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”); 
the updated therapy calendar entry, (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine may be used to help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; [0041], “a defined playlist of suggestions”; [0125], “The playlist 1302 may include suggested actions over a period of time, such as a day, week, ten days, months, quarter, year, etc.”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”; [0113]); and 
send to the display device for presentation on the user interface, the updated therapy calendar entry (Brust, figs. 5A - 5D).

Brust does not explicitly disclose receive a control command from the wearable device worn by a user, the control command causing an action to be taken by the mobile device to control the video of the postoperative therapy plan exercise.  Instead Brust teaches a control command from a mobile device.  Brust also teaches a wearable device for receiving tracking information from the wearable device related to a user performance of the exercise (Brust, fig. 6A; fig. 8).  Hence, the user performance of the exercise from the wearable device modifies the suggested actions on therapy calendar. 

Kim et al. (US 2018/0140900 A1) teaches an invention relates to a technology for providing contents for an exercise in an electronic device (Kim, Abstract).  Kim further teaches Brust’s deficiency (Kim, [0058], “the wearable device 401 may control the mobile device 402 such that the mobile device 402 outputs contents corresponding to the next exercise motion … the wearable device 401 may control the mobile device 402 such that the mobile device 402 outputs contents corresponding to a squat motion”; [0101]; [0118], “the wearable device 500 may start the exercise program”; [0119]; [0120], “the mobile device 600 may output the contents corresponding to the first section in response to the control message received from the wearable device 500”; [0170]; [0190]).  Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Brust, by providing remote control from a wearable device as taught by Kim, in order to provide a device and a method may automatically provide contents corresponding to a specific section by using exercise data obtained while performing an exercise program including a plurality of sections while a user performs the exercise motion of a user corresponding to a specific section (Kim, [0010]).

Brust teaches a method including steps for send the exercise data to a server (Brust, fig. 8, “Wearable Device Input” (844 - “Device Input”) send to the server (860 – “Health Information System”); “Time, Frequency”; [0098], “repetitions”; [0043], “duration”); receive an updated therapy calendar entry from the server (Brust, [0043], “the suggestion engine 204 may apply inferences about types of therapies and therapy activities will work … determining the type, duration, timing, and other attributes of suggested therapy activities”); automatically modify the plurality of postoperative therapy plan calendar entries (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine may be used to help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy actions over a period of time, such as a day, week, ten days, months, quarter, year, etc.”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”; [0113]); and 

Brust teaches the step of generating a playlist which includes a plurality of activities at different times (Brust, [0149], “the information system may utilize information in the user profile 1550 to provide suggestions and playlists 1504 to the human user 106”; figs. 5A - 5D).  A human user may accepts, rejects, ignores, or modifies the suggested playlist (See para. [0053]; [0169] – [0171]).   Furthermore, In para. [0048], Brust suggests that the electronic computing device can update the selection of suggestions based on the collected data.  In para. [0110], “based on adaptive data input to the engine”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”).   

Brust further teaches a postoperative therapy plan exercise (Brust, [0031], “physical therapy treatment … applicable to other settings such as surgical rehabilitation”; [0082], “The first day after surgery, the flexion and extension exercises may be monitored and guided”) wherein the plan has different compliance goals. (Brust, [0069], “… use of the sensor device 605 may provide the ability to not only measure and verify compliance with a particular therapy activity”; [0081]) and a plurality of days (Brust, fig. 5D; [0059], “display of the set of therapy activities, an indication of therapy progress or other therapy statuses can be displayed, including a time-based status in a prior day display 542, a current day display 544, and a future day display 546 of activity statuses”). 

However, Brust does not explicitly disclose update the suggested therapy activities based on the adherence of the patient (i.e., automatically modify the plurality of postoperative therapy plan calendar entries using the updated therapy calendar entry, wherein the modification is based on a server determination that the exercise adherence metric is below an expected adherence metric, wherein the expected adherence metric is increased based on an increasing number of days post-surgery). 

Kang teaches a method for tracking patient recovery during a physical therapy program.  
Kang teaches:
send the exercise adherence metric to a server (Kang, [0036], “the system accesses a database of unique recovery plan templates and automatically selects a particular recovery plan template associated with patient parameters … enable the patient to achieve target range of motion metrics on specific days post-operation, as defined in the particular recovery plan, if followed by the patient”; the recovery plan includes target metric are stock in a database; Kang teaches a plurality of target motion metric (exercise adherence metric) associated with a recovery plan); 
receive an updated therapy calendar entry from the server including a modification to a future adherence metric on the therapy calendar (Kang, [0012], “The system can also: guide a patient through prescribed post-operative exercises … if the patient is failing to comply with the physical therapy program or optical scan schedule … not meeting generic or custom quantitative target metrics assigned to the patient”; [0083], “detecting a decrease in swelling corresponding to the target rate of decrease, the system can flag the patient as compliant with the recovery plan”); 
automatically modify the plurality of postoperative therapy plan calendar entries (Kang, [0104], “type. The system can therefore implement supervised machine learning techniques to automatically adjust physical therapy program templates, as described above, based on care provider feedback in order to improve types and/or intensities of physical therapy exercises prescribed to patients following surgical operations in the future”) using the updated therapy calendar entry, wherein the modification is based on a server determination that the exercise adherence metric is below an expected adherence metric (Kang, [0011], “Blocks of the method can be executed by a local or remote computing device (e.g., the patient's mobile computing device, such as a smartphone, in cooperation with a remote server)”; [0012], “The system can also: guide a patient through prescribed post-operative exercises … if the patient is failing to comply with the physical therapy program or optical scan schedule … not meeting generic or custom quantitative target metrics assigned to the patient”; [0083]; [0092]), 
wherein the expected adherence metric is determined based on a number of days post-surgery (Kang, [0033], “default physical therapy schedule specifying which physical therapy sessions on specific days following a surgery”; [0036]; [0103], “the system can collect feedback entered by the care provider to adjust the recovery plan assigned to the patient and to push this update to the patient's user account … to automatically adjust recovery plan”; [0104]), 
wherein the expected adherence metric is increased based on an increasing number of days post-surgery (Kang, fig. 1A; [0022], “the recovery plan includes: a flexion curve representing a target joint angle in flexion--in degrees--of the joint over a period of time (e.g., 90 days”; [0034], “the system can automatically adjust intensity levels and/or number of repetitions specified for physical therapy exercises assigned to the patient to match the recovery plan assigned to the patient in Block S110”; the target flexion / intensity / number of repetitions increases as the number of day in the recovery plan).  


    PNG
    media_image1.png
    1078
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    1088
    media_image2.png
    Greyscale

Kang, screenshot of fig. 1A above (the flexion and the extension increase their range of motion as the number of days increase.

Therefore, in view of Kang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system / method described in Brust, by providing the compliance metric based on days of post-surgery as taught by Kang, in order to provide quantitative target metrics for the patient's recovery (Kang, [0011]).   The compliance metrics allows the system to determine whether the patient's recovery is deviating from a normal or anticipated trajectory (Kang, [0021]).   A recovery plan usually includes days as a time unit for assigned physical therapy. 

Therefore, in view of Kang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system / method described in Brust, by increasing the expected adherence metric as taught by Kang, Kang suggests a surgical operation on bone, cartilage, ligament, or muscle tissue, etc. at or near a joint may result in post-operative inflammation, stiffness, and weakness in and around the joint and reduced range of motion (e.g., in flexion, extension, adduction, abduction, and rotation) at the joint. However, increases in range of motion of the joint over time may indicate healing in and around the joint and may suggest an eventual outcome 

10. A method comprising: 
retrieving a plurality of postoperative therapy plan calendar entries from a memory of a mobile device;
presenting, on a user interface of a display of the mobile device, a therapy calendar, the therapy calendar displaying at least a portion of the plurality of postoperative therapy plan calendar entries; 
presenting, on the user interface of the display, at least one question of a questionnaire; 
in response to receiving an answer to the at least one question, displaying a video of a postoperative therapy plan exercise on the display; 
receiving, at a processor of the mobile device, a control command from a wearable device worn by a user and communicatively coupled to the mobile device, the control command causing an action to be taken by the mobile device to control the video of the postoperative therapy plan exercise;
receiving, at the processor, tracking information from the wearable device related to a user performance of the postoperative therapy plan exercise; 
determining, at the processor, an exercise adherence metric from the tracking information, the exercise adherence metric including at least one of number of repetitions, a duration, or a range of motion; 
sending the exercise adherence metric to a server;
receiving an updated therapy calendar entry from the server including a modification to a future adherence metric on the therapy calendar; 
automatically modifying, using the processor, the plurality of postoperative therapy plan calendar entries using the updated therapy calendar entry, wherein the modification is based on a server determination that the exercise adherence metric is below an expected adherence metric, wherein the expected adherence metric is increased based on an increasing number of days post-surgery; and 


16. A wearable device worn by a user communicatively coupled to a mobile device, the wearable device comprising: 
a memory to store a plurality of postoperative therapy plan calendar entries;
at least one sensor configured to track actions taken by the user; 
a display; and 
processing circuitry configured to: 
present, on a user interface of the display, a therapy calendar, the therapy calendar displaying at least a portion of the plurality of postoperative therapy plan calendar entries; 
send a control command from the wearable device worn by the user to the mobile device, the control command causing an action to be taken by the mobile device to control a video of a postoperative therapy plan exercise; 
receive, from the at least one sensor, tracking information related to a user performance of the postoperative therapy plan exercise; 
determine an exercise adherence metric from the tracking information, the exercise adherence metric including at least one of a number of repetitions, a duration, or a range of motion; 
send the exercise adherence metric to the mobile device (Brust, fig. 8, “Wearable Device Input”; 844 - “Device Input”; “Time, Frequency”; [0098], “repetitions”; [0043], “duration”);
receive an updated therapy calendar entry from the mobile device including a modification to a future adherence metric on the therapy calendar; 
automatically modify the plurality of postoperative therapy plan calendar entries using the updated therapy calendar entry, wherein the modification is based on a determination at the mobile device that the exercise adherence metric is below an expected adherence metric, wherein the expected adherence metric is increased based on an increasing number of days post-surgery; and 
present the updated therapy calendar entry on the user interface of the display (See claim 1 rejection above). 

Re claims 2 – 3, 11 – 12:
2. The mobile device of claim 1, wherein the display device is further configured to present, on the user interface, education information.  3. The mobile device of claim 2, wherein to automatically modify the therapy calendar, the processing circuitry is further configured to automatically modify the therapy calendar based on a user input during presentation of the education information (Brust, [0064], “Other features of the client user interface may enable status displays and messaging, including interaction with episodic questions and suggestions. Such messaging may be provided in questions such as: "Have you made your appointment today?" "How is your pain level?", or custom content as defined by a therapist. Other features of the client user interfaces may be designed to encourage patient engagement with the treatment program or with a group of supporting users, while collecting useful information from the user (such as how long the exercises are performed, what problems are encountered) for the treatment activities”; [0165], “The health information system 102 will deliver the content in the content playlist to the user(s) using coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health information system 102 will then obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; “suggestions”, “content”, “coaching” – education information; “questions”,” a response”, “feedback” – user input; the selection of activities may be customized based on user’s characteristics provided by user’s inputs). 

questions and suggestions. Such messaging may be provided in questions such as: "Have you made your appointment today?" "How is your pain level?", or custom content as defined by a therapist. Other features of the client user interfaces may be designed to encourage patient engagement with the treatment program or with a group of supporting users, while collecting useful information from the user (such as how long the exercises are performed, what problems are encountered) for the treatment activities”; [0165], “The health information system 102 will deliver the content in the content playlist to the user(s) using coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health information system 102 will then obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; “suggestions”, “content”, “coaching” – education information; “questions”,” a response”, “feedback” – user input; the selection of activities may be customized based on user’s characteristics provided by user’s inputs). 

Re claims 4, 13, 18:
4. The mobile device of claim 1, wherein the display device is further configured to present, on the user interface, a feedback question to a user, and wherein the processing circuitry is further configured to: The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”).   

13. The method of claim 10, further comprising: presenting, on the user interface of the display, a feedback question to a user; receiving feedback information from the user related to the postoperative therapy plan exercise; and automatically modifying the therapy calendar based on the feedback information from the user (Brust, [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”).  

18. The wearable device of claim 16, wherein the display is further to present, on the user interface, at least one question of a questionnaire, and wherein the processing circuitry is further configured to receive, via a user selection on the user interface, an answer to the at least one question (Brust, [0045], The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”). 

Re claims 5, 14:
5. The mobile device of claim 1, wherein to automatically modify the therapy calendar, the processing circuitry is further configured to automatically modify the therapy calendar based on the control command.   14. The method of claim 10, wherein automatically modifying the therapy calendar includes automatically modifying the therapy calendar based on the control command or the answer to the at least one question (Brust, fig. 8, “Time, Frequency”; [0098], “repetitions”; [0043], “duration”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine may be used to help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”; [0041], “a defined playlist of suggestions”; [0125], “The playlist 1302 may include suggested actions over a period of time, such as a day, week, ten days, months, quarter, year, etc.”; [0099], “the therapy (and selected content and content delivery characteristics) may be customized based on current events, sensor data, and user activity history, preferences, and like inputs”; [0113]; Kim, [0176], “The wearable device 1101 may set an update period or an update condition based on a section being performed”). 

Re claim 6:
The inputs that are provided for the user characteristics 846 to be processed in the health information system may include features of a stored user profile, including likes and dislikes data 822, physiological or personality data 824, and an action/success matrix 826 that tracks the success or failure of individual activities. For example, the selection of subsequent activities may be customized to the preferences, personality, and likelihood of success for the specific activities”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0048], “The relevant monitoring information from the wearable device 360 may further be collected and processed by the electronic computing device 350 to update the selection of suggestions”; [0110], “in a physical therapy setting, the suggestion engine may be used to help pick from predetermined list of suggestions that are more appropriate for certain users or user activities, based on adaptive data input to the engine received from the wearable devices. The suggestion engine is also involved in monitoring progress towards the therapy goal, over time”). 

Re claim 8:
8. The mobile device of claim 1, wherein the tracking information includes information recorded by a sensor of the wearable device (Brust, fig. 6A). 

Re claims 9, 15, 17:
9. The mobile device of claim 1, wherein the processing circuitry is further to send the updated therapy calendar entry to the wearable device for display (Brust, fig. 6A; [0065]; [0038]).  

15. The method of claim 10, further comprising sending the updated therapy calendar entry to the wearable device for display (Brust, fig. 6A; [0065]; [0038]). 



Re claims 19 – 20:
19. The wearable device of claim 18, wherein in response to receiving the answer to the at least one question (Brust, [0064], “Other features of the client user interface may enable status displays and messaging, including interaction with episodic questions and suggestions”; [0165], “The health information system 102 will deliver the content in the content playlist to the user(s) using coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health information system 102 will then obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics”), the display is further configured to display the video of the postoperative therapy plan exercise on the user interface (Brust, [0040], “These initial inputs may include psychological profile questions, medical record information, and health status information (e.g., from the human user 106 and therapist/physician 104). The initial inputs 202 are provided to a suggestion engine 204 (e.g., operating in the health information system 102), to generate various suggestions, recommendations, and information content for use in the therapy workflow for a particular member 220 (e.g., the human user 106)”; pg. 20, claim 1, “outputting the therapy content during the physiological therapy session, wherein the outputting of the therapy content is customized to the profile characteristics of the human user”; [0070], “present a particular exercise therapy ( e.g., a shoulder exercise) to a user … to display a video example of the therapy”).  

20. The wearable device of claim 18, wherein in response to receiving the answer to the at least one question (Brust, [0064], “Other features of the client user interface may enable status displays and messaging, including interaction with episodic questions and suggestions”; [0165], “The health coaching tools and various delivery mechanisms enabled by the information system (operation 1760). The health information system 102 will then obtain feedback, responses, and other usage information of the user (operation 1770), for example to provide a response on the effectiveness of the coaching back to the professional user”; [0151], “the custom assessments 1522 may provide questionnaires to determine the current state of the user”; [0045], “receives input (e.g., gestures, text, audiovisual content) used to modify recommendations and suggested content for the therapy activities”; [0086], “The inputs that are provided for the user characteristics”), the processing circuitry is further configured to send an indication to the mobile device to display a video of the postoperative therapy plan exercise (Brust, [0040], “These initial inputs may include psychological profile questions, medical record information, and health status information (e.g., from the human user 106 and therapist/physician 104). The initial inputs 202 are provided to a suggestion engine 204 (e.g., operating in the health information system 102), to generate various suggestions, recommendations, and information content for use in the therapy workflow for a particular member 220 (e.g., the human user 106)”; pg. 20, claim 1, “outputting the therapy content during the physiological therapy session, wherein the outputting of the therapy content is customized to the profile characteristics of the human user”; [0070], “present a particular exercise therapy ( e.g., a shoulder exercise) to a user … to display a video example of the therapy”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brust et al. (US 2017/0329933 A1) in view of Kim et al. (US 2018/0140900 A1) and Kang et al. (US 2019/0066832 A1) as applied to claim 1 above, and further in view of Wilson et al. (US 2017/0053542 A1).
Re claim 7:
Brust teaches a smartphone further includes a camera (Brust, [0146], “The professional user may also utilize the health information system 102 to provide communications over a variety of mediums, enabling the professional user to chat, send images, send videos, monitor the member”; [0160], “camera”).  However, Brust does not explicitly disclose utilizes a camera to record video of a user performing the postoperative therapy plan exercise.  Wilson teaches an invention relates to computer user interfaces, and more specifically to exercise-based watch faces and complications (Wilson, Abstract).  Wilson further . 

Response to Arguments
Applicant's arguments filed 10/10/2021 have been fully considered but they are not persuasive.
Applicant argues:
the Office Action alleges that Brust discloses "present, on a user interface, a therapy calendar" as previously recited in claim 1 (Office Action, page 3). The Office Action cites to Brust FIGs. 5A-5D, however these figures show exercise progress and history.  Brust's figures do not show a therapy calendar, and Brust is silent regarding generating a calendar entry.  Brust, alone or combined with the other references, does not teach or suggest "a memory to store a plurality of postoperative therapy plan calendar entries" and "a display device configured to: present, on a user interface, a therapy calendar; the therapy calendar displaying at least a portion of the plurality of postoperative therapy plan calendar entries" as recited in amended claim 1 … However, Kang is silent regarding a calendar.
The Office respectfully disagrees.   
Brust teaches a set of reminder times to perform particular exercises may be presented at different times (i.e., Morning, Afternoon, Evening) during weekend days (Saturday-Sunday), as indicated by a customizable weekend schedule 564 (See Brust, [0063]).  A reminder can take the form of a calendar reminder (See, Brust, [0172]). 
See the following citations: 
Brust, [0137], “The reminder
figs. 5A - 5D; [0063], “a set of reminder times to perform particular exercises may be presented at three times (Morning, Afternoon, Evening) during weekend days (Saturday-Sunday), as indicated by a customizable weekend schedule 564”;
[0172], “A reminder can take the form of a calendar reminder”. 
Although, the Office does not explicitly rely on Kang for the limitation: a post-operative therapy plan which include a calendar.   Kang also teaches a display device configured to: present …  the therapy calendar displaying at least a portion of the plurality of postoperative therapy plan calendar entries (Kang, [0032], “the system writes a physical therapy program-specifying one or more physical therapy exercises and an exercise schedule for aiding recovery from a surgery-to the patient's user account; the patient can then access information related to these physical therapy exercises and the exercise schedule to perform these exercises”; [0033]).

Applicant argues:
However, Kang is silent regarding a calendar, and does not teach or suggest updating a calendar based on an exercise adherence metric. Kang's prompting of a human care provider to address patient recovery does not teach or suggest "automatically modifying the plurality of postoperative therapy plan calendar entries using the updated therapy calendar entry, wherein the modification is based on a server determination that the exercise adherence metric is below an expected adherence metric" as recited in amended claim 1.
As cited in the Office Action, Kang discusses "default physical therapy schedule specifying which physical therapy exercises the patient is to complete during physical therapy sessions on specific days following a surgery.'' However, specifying an exercise on a specific day does not teach or suggest "wherein the expected adherence metric is determined based on a number of days post-surgery" as recited in amended claim 1.
The Office respectfully disagrees.   While it’s true that Kang’s system can enable a patient autonomy over her recovery and completion of her assigned physical therapy regimen by guiding the user through automated therapy sessions and only involving a care provider (e.g., physical therapy and/or a doctor) in the patient's recovery when the patient exhibits symptoms and/or trends indicating deviation from her recovery plan or below an expected adherence metric (see Kang, [0012]).  However, after the care provider confirms that the original recovery plan for the patient was correct or adequate, the system can reinforce the original recovery plan for future patients of similar demographic with the same prescribed surgery type. The system can therefore implement supervised machine learning techniques to automatically adjust recovery plan templates based on care provider feedback in order to improve prediction of patient risk and to improve accuracy, types and/or intensities of physical therapy exercises prescribed to patients following surgical operations in the future. (See Kang, [0103]).  At the end, it is the supervised machine learning system (not the care provider) that modifies the plurality of postoperative therapy plan calendar entries using the updated therapy calendar entry.
Second, Applicant’s own specification also requires a care provider to be notified when the patient is unable to attain a certain percentage adherence to the recommended number of repetitions of a certain exercise (Applicant’s published application, [0017]).   Each member of the care team may interact with the therapy plan by monitoring adherence, updating the therapy calendar, changing a particular activity based on feedback received from the patient via the mobile device 708 and/or wearable 716 (Applicant’s, [0044]).  Hence, Applicant’s own invention may require a care provider (not automatically modify the therapy plan) to update the therapy calendar based on the adherence level of the patient. 

Applicant argues:
An example of this is described in the specification: "[t]he day of surgery may also be used to indicate to the application that changes in the expected range of motion are to be expected when calculating adherence to the assigned exercises and notifying the clinician accordingly," where "the anticipated degree of lift during a leg lift is higher 80 days post-surgery than 70 days post-surgery" (Application, paragraph [0030]). Amended claim 1 further recites, "wherein the expected adherence metric is increased based on an increasing number of days post-surgery."
As cited in the Office Action, Kang discusses "default physical therapy schedule specifying which physical therapy exercises the patient is to complete during physical therapy sessions on specific days following a surgery.'' However, specifying an exercise on a specific day "wherein the expected adherence metric is determined based on a number of days post-surgery" as recited in amended claim 1.
The Office respectfully disagrees.  Kang teaches a custom recovery plan similar to the example cited from the Applicant’s own specification (Application, paragraph [0030]); where the degree of leg lift improved during the therapy plan.  See the following citations below: 
See Fig. 1A below in Kang, the target flexion and extension angle of motion increase as time goes.  For example, day 0 has ROM (Range Of Motion) target ~ 60° and day 90 has ROM target ~120°. 

    PNG
    media_image2.png
    594
    1088
    media_image2.png
    Greyscale

Kang, [0033], “default physical therapy schedule specifying which physical therapy exercises the patient is to complete during physical therapy sessions on specific days following a surgery”; 
 [0022], “the recovery plan includes: a flexion curve representing a target joint angle in flexion--in degrees--of the joint over a period of time (e.g., 90 days”; [0034], “the system can automatically adjust intensity levels and/or number of repetitions specified for physical therapy exercises assigned to the patient to match the recovery plan assigned to the patient in Block S110”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK YIP/Primary Examiner, Art Unit 3715